Exhibit 10.6

 



Senior Advisor Agreement

 

This Agreement is entered into by and between Lightlake Therapeutics Inc. (the
“Company”) and Brad Miles (“Miles”) (collectively, the “Parties”) on January 22,
2013 (the “Agreement”).

 

WHEREAS Miles is a Senior Advisor to the Company;

 

WHEREAS the Company has requested that Miles provide additional services
beneficial to the Company beyond the scope of what Miles has previously provided
to the Company (the “Services”);

 

WHEREAS Miles has received compensation deemed by the Company to be inadequate
to retain Miles as a Senior Advisor;

 

WHEREAS the Company seeks to retain Miles as a Senior Advisor; and

 

WHEREAS the Company seeks to provide Miles with additional incentive to remain a
Senior Advisor and perform the Services;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby mutually agree as follows:

 

1)Miles shall provide the Services until one (1) year from the date hereof.

 

2)Any compensation granted herein shall be in addition to any other option
compensation previously granted by the Company to Miles. Notwithstanding the
foregoing, all options previously granted by the Company to Miles with an
exercise price above $0.12 shall be cancelled and deemed ineffective on the date
hereof and be surrendered to the Company within thirty (30) days of the date
hereof.

 

3)Miles shall be granted stock options for one million seven hundred and fifty
thousand (1,750,000) shares of stock of the Company, exercisable at US$0.15
(“Exercise Price”) with the life of such options being five (5) years
(collectively, the “Options”). Such Options shall be exercisable in the form of
Notice of Stock Option Grant attached as Exhibit A hereto, which Options may be
exercised, where applicable, pursuant to the form of Notice of Exercise of Stock
Option (the “Exercise Notice”) attached as Exhibit B hereto. Notwithstanding any
provisions of the Options to the contrary, if the fair market value of one share
of Common Stock (as defined in the Stock Option Plan of the Company effective
December 15, 2010 (the “Stock Option Plan”)) is greater than the exercise price
(at the date of calculation as set forth below), in lieu of exercising the
Options for cash, the Holder (as defined in the Stock Option Plan) may elect to
receive shares equal to the value (as determined below) of the Options (or the
portion thereof being exercised) by surrender of the Options at the principal
office of the Company together with the properly signed Exercise Notice in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

 



 

 

 



X= Y(A-B)     A         Where X = the number of shares of Common Stock to be
issued to the Holder     Y = the number of shares of Common Stock purchasable
under the Options or, if only a portion of the Options are being exercised, the
portion of the Options being exercised (at the date of such calculation)     A =
the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)     B =

the Exercise Price per share (as adjusted to the date of such calculation)





 

Notwithstanding the foregoing, such Options may only be exercised between the
following dates: (i) the earliest date on which the price per share of the
Company’s Common Stock has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) their
expiration date. Proportionate adjustments shall automatically be made to both
the Exercise Price and number of such Options, and the price per share
restriction set forth in this paragraph, in the event of a stock split, stock
dividend, reclassification, recapitalization, or any other increase or decrease
in the number of issued shares of the Company’s Common Stock effected without
receipt of consideration by the Company, or upon any other event reasonably
determined by a majority of the Board of Directors of the Company to justify
such adjustments.

 

Within one (1) month following the date hereof, the Company shall deliver to
Miles all Options granted herein. All such Options delivered to Miles as per
this Agreement may be delivered to Miles electronically with a scanned
signature, in which case they shall have the same effect and force as if they
had been delivered in original signed form. For all Options granted to Miles
electronic delivery of a signed Exercise Notice along with electronic delivery
of such Options shall have the same exercise effect as surrendering such Options
at the principal office of the Company together with the properly signed
Exercise Notice.

 



 

 

  

4)In the event of termination of this Agreement, the Company shall not be
obligated to provide any further compensation to Miles.

 

5)This Agreement shall be governed by and construed in accordance with the laws
of the United States, and specifically the laws of the state of Nevada. Should a
dispute arise, both parties shall subject themselves to exclusive jurisdiction
of the courts of the state of Nevada.

 

6)This Agreement constitutes the entire understanding between the Parties
relating to its subject matter, superseding all negotiations, prior discussions,
preliminary agreements and agreements relating to the subject matter hereof made
prior to the date hereof. No waiver by a Party of any breach by another Party of
any term, provision or condition of this Agreement, to be performed by such
other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or at any prior or subsequent time. This Agreement
may not be modified or amended except in writing signed by the Parties. Each of
the Parties hereto agrees that this Agreement has been jointly prepared, and
that no claim may be asserted by any Party that any ambiguity in this Agreement
may be construed against any one Party.

 

7)This Agreement may be executed in counterparts, each of which shall constitute
an original but together shall constitute one and the same Agreement. The
Parties further agree that such counterparts may be provided via scan, email,
and/or facsimile to one another, each of which shall be binding upon the
signatory who sends the scan, email and/or facsimile that was signed by such
sending signatory. The Parties further agree to exchange the original signature
pages hereof as soon as practicable after sending such scan, email and/or
facsimile, but in any dispute or controversy, the Parties hereto agree that it
shall not be necessary for any such Party to provide the original signature
pages of the other as a condition of enforcing this Agreement, it being
understood that such scan, email and/or facsimile signature pages shall be
sufficient to establish the consent of the Party who sent the scan, email and/or
facsimile that was signed by such sending signatory to be bound by the terms of
this Agreement.

 

8)This Agreement does not include any appropriate compensation that the Company
would be obligated to provide Miles as a result of the relationships Miles
developed with Pfizer Inc., AstraZeneca, and Purdue Pharma L.P. that result in a
financial strategic partnership where any or all of the Company's treatments
would receive funding to move clinical trials forward.

 



 

 

  

IN WITNESS WHEREOF the parties have executed this Agreement this 22 day of
January 2013.

 

 

LIGHTLAKE THERAPEUTICS INC.

 

By: /s/ Roger Crystal   Name: Roger Crystal   Title: CEO  

 

 

 

By: /s/ Brad Miles   Name: Brad Miles   Title: Senior Advisor  

 

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF STOCK OPTION GRANT

 

 

Dear Brad Miles (“Optionee”),

 

Reference is hereby made to (i) the Stock Option Plan of Lightlake Therapeutics
Inc. (the “Company”) effective December 15, 2010 (the “Stock Option Plan”), and
(ii) the Senior Advisor Agreement dated January 22, 2013 between the Company and
Brad Miles (as amended, restated, or otherwise modified from time to time, the
“Letter”). Capitalized terms utilized herein shall have the meanings ascribed to
them in the Stock Option Plan unless otherwise defined herein.

 

You have been granted options to purchase Common Stock of the Company (with each
share of Common Stock of the Company, a “Share”) as follows:

 



  Board Approval Date:           Date of Grant:           Exercise Price per
Share: US$0.15         Total Number of Shares Granted: 1,750,000         Total
Exercise Price: Cashless exercise as per the Letter         Type of Options:
Non-Qualified Stock Options         Expiration Date: The date that is five (5)
years from the Date of Grant         Termination Period: These Options may be
exercised for a period of five (5) years from the Date of Grant.  Optionee is
responsible for keeping track of these exercise periods following termination
for any reason of his service relationship with the Company, it being understood
that Optionee is entitled to all rights, including compensation and vesting
rights, with respect to this Option, as set forth in the Letter.  The Company
will not provide further notice of such periods.         Transferability: These
Options may not be transferred, except as permitted by applicable laws and
regulations.         Restrictions on Exercise: These Options may only be
exercised between the following dates: (i) the earliest date on which the price
per Share has traded at or above US$0.30 for at least three (3) trading days out
of any ten (10) consecutive trading days; and (ii) the Expiration
Date.  Notwithstanding anything to the contrary contained in any agreement with
the Company, it is an absolute condition of the Optionee’s right to exercise any
Option that the Optionee be in full compliance with any other agreements between
the Optionee and the Company, including without limitation any confidentiality
agreements.         Vesting: 100% on the date of the Senior Advisor Agreement
referenced herein



 



 

 

 



Following receipt by the Company of evidence and/or an indemnity from the
Optionee to the Company in a form reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of these Options or any certificates for
representing the Shares underlying these Options and, in the event of
mutilation, following the surrender and cancellation of such Options or stock
certificate, the Company will make and deliver replacement Options or stock
certificate of like tenor and dated as of such cancellation, in lieu of these
Options or stock certificates, without any charge therefor, it being understood
that the making and/or delivery of such replacement Options or stock
certificates by the Company will not be unreasonably withheld.  Any such
replacement Options or stock certificates shall be subject to the same terms,
conditions, and restrictions as these Options and any Shares underlying these
Options. Proportionate adjustments shall automatically be made to both the
Exercise Price and number of these Options, and the Restrictions on Exercise, in
the event of a stock split, stock dividend, reclassification, recapitalization,
or any other increase or decrease in the number of issued Shares of the Company
effected without receipt of consideration by the Company, or upon any other
event reasonably determined by a majority of the Board of Directors of the
Company to justify such adjustments.

 

To the extent that the terms of the Stock Option Plan differ from the terms of
this Notice of Stock Option Grant (the “Notice”), the terms of this Notice
supersede the terms of the Stock Option Plan.



 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Options.

 



BRAD MILES   LIGHTLAKE THERAPEUTICS INC.             Optionee   Roger Crystal,
Chief Executive Officer



 





 

 

 

EXHIBIT B

 

Form of Notice of Exercise of Stock Option

 



Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the stock option(s) granted to me by Lightlake Therapeutics Inc., a
Nevada corporation (the “Company”) on _______________ at a fair market value of
US$ ______ per share. Pursuant to the terms of such option(s), I wish to
purchase _______________ shares of the common stock covered by such option(s) at
the exercise price(s) of US$ ______ per share via cashless exercise. These
shares should be registered under the Securities Act of 1933, as amended, and
delivered as follows:

 



Name:           Address:                                   Social Security
Number:    



 

I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 



Dated:       By:                       

Name:

   

 



 

 